DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 			
				Information Disclosure Statement

	3.	The Information disclosure Statement(s) filed 10/21/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation, “transmitting, by the payment card to the merchant terminal, the fingerprint tap input obtained from the fingerprint input module of the payment card”  It is unclear how the fingerprint tap input is transmitted because there is no mention of a processor or server performing the transmission before this limitation. Is the fingerprint tap input transmitted upon swiping as indicated in the Specification para. [0049] or by another means?   
Claim 1 recites the limitation, “facilitating verification of the fingerprint obtained from the fingerprint tap input of the customer by comparing the obtained fingerprint with a stored fingerprint of the customer.” It is not clear how and where the fingerprint is stored.  
The remaining claims are rejected due to the dependency to the independent claim.
	
Allowable Subject Matter
5.	Claims 10-17 are  allowed.

Response to Arguments
6.	In response to the amendments of the claims, the Examiner withdraws the claim rejections under 35 U.S.C. § 101.

In response to the amendments of the claims, the Examiner withdraws the 35 U.S.C. § 103  rejections.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 101846290 B1 (Choe Seong Ho et al.)-cited for fingerprint recognition processor for receiving the fingerprint and /or fingerprint information from the customer terminal and comparing whether the fingerprint and / or fingerprint information coincides with the registered fingerprint and/or fingerprint information.
Andolf-Orup, Lina. “Biometric Payment Cards-Where Are We Now?” Fingerprints.com; January 30, 2018.-cited for payment card with fingerprint sensor used for verification of identity of the cardholder.
“Idemia Taps Fingerprints For Japan’s First Biometric Payment Card Trial.” Press Release. Fingerpints.com; April 25, 2018.-cited for biometric payment card.
Andolf- Orup, Lina. “Fraud Wars: How Can Biometrics Help Win the Card Fraud Battle”; Fingerprints.com; May 24, 2018.-cited for preventing fraud using payment cards with fingerprint sensor.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694